 



Exhibit 10.8
[Senior Vice President
Single Bonus]
     EMPLOYMENT AGREEMENT dated August 1, 2005 between PALL CORPORATION, a New
York corporation (the “Company”), and Mary Ann Bartlett (“Executive”).
     In consideration of the mutual agreements hereinafter set forth, the
parties hereto agree as follows:
     §1. Employment and Term
     The Company hereby employs Executive, and Executive hereby agrees to serve,
as an executive employee of the Company with the duties set forth in §2, for a
term (hereinafter called the “Term of Employment”) beginning August 1, 2005 (the
“Term Commencement Date”) and ending, unless sooner terminated under §4, on the
effective date specified in a notice of termination given by either party to the
other except that such effective date shall not be earlier than the second
anniversary of the date on which such notice is given.
     §2. Duties.
     Executive agrees that during the Term of Employment she will hold such
offices or positions with the Company, and perform such duties and assignments
relating to the business of the Company, as the chief executive officer of the
Company shall direct except that Executive shall not be required to hold any
office or position or to perform any duties or assignment inconsistent with her
experience and qualifications or not customarily performed by a corporate
officer.
     If the chief executive officer of the Company so directs, Executive shall
serve as an officer of one or more subsidiaries of the Company (provided that
the duties of such office are not inconsistent with Executive’s experience and
qualifications and are duties customarily performed by a corporate officer) and
part or all of the compensation to which Executive is entitled hereunder may be
paid by such subsidiary or subsidiaries. However, such employment and/or payment
of Executive by a subsidiary or subsidiaries shall not relieve the Company from
any of its obligations under this Agreement except to the extent of payments
actually made to Executive by a subsidiary.
     During the Term of Employment Executive shall, except during customary
vacation periods and periods of illness, devote substantially all of her
business time and attention to the performance of her duties hereunder and to
the business and affairs of the Company and its

 



--------------------------------------------------------------------------------



 



subsidiaries and to promoting the best interests of the Company and its
subsidiaries and she shall not, either during or outside of such normal business
hours, engage in any activity inimical to such best interests.
     §3. Compensation During Term of Employment.
     (a) Base Salary. With respect to the period beginning on the Term
Commencement Date and ending on the 31st day of July next following the Term
Commencement Date, the Company shall pay Executive a Base Salary (in addition to
the compensation provided for elsewhere in this Agreement) at the rate of
$215,000 per annum (hereinafter called the “Original Base Salary”). With respect
to each Contract Year beginning with the Contract Year which starts on the first
day of August next following the Term Commencement Date, the Company shall pay
Executive a Base Salary at such rate as the Board of Directors may determine but
not less than the Original Base Salary adjusted as follows: The term “Contract
Year” as used herein means the period from August 1 of each year through July 31
of the following year. The term “Consumer Price Index” as herein used means the
“Consumer Price Index for all Urban Consumers” compiled and published by the
Bureau of Labor Statistics of the United States Department of Labor for “New
York — Northern N.J. - Long Island, NY-NJ-CT-PA”, For each Contract Year during
the Term of Employment beginning with the Contract Year which starts on the
first day of August next following the Term Commencement Date, the minimum
compensation payable to Executive under this §3(a) (hereinafter called the
“Minimum Base Salary”) shall be determined by increasing (or decreasing) the
Original Base Salary by the percentage increase (or decrease) of the Consumer
Price Index for the month of June immediately preceding the start of the
Contract Year in question over (or below) the Consumer Price Index for the month
of June next preceding the Term Commencement Date. [To illustrate the operation
of the foregoing provisions of this paragraph: In an Employment Agreement as to
which the Term Commencement Date was August 1, 2003, the executive’s base salary
for the Contract Year August 1, 2004 through July 31, 2005 would be not less
than the Original Base Salary under that Employment Agreement adjusted by the
percentage increase (or decrease) of the Consumer Price Index for June 2004 over
(or below) said Index for June 2003.] Further adjustment in the Minimum Base
Salary shall be made for each ensuing Contract Year, in each case (i) using the
Consumer Price Index for the month of June next preceding the Term Commencement
Date as the base except as provided in the immediately following paragraph

- 2 -



--------------------------------------------------------------------------------



 



hereof and (ii) applying the percentage increase (or decrease) in the Consumer
Price Index since said base month to the Original Base Salary to determine the
Minimum Base Salary. The Base Salary shall be paid in such periodic installments
as the Company may determine but not less often than monthly.
     If with respect to any Contract Year (including the Contract Year beginning
on the first day of August next following the Term Commencement Date) the Board
of Directors fixes the Base Salary at an amount higher than the Minimum Base
Salary, then (unless the resolution fixing such higher Base Salary provides
otherwise), for the purpose of determining the Minimum Base Salary for
subsequent Contract Years: (1) the amount of the higher Base Salary so fixed
shall be deemed substituted for the Original Base Salary wherever the Original
Base Salary is referred to in the immediately preceding paragraph hereof, and
(ii) the base month for determining the Consumer Price Index adjustment shall be
June of the calendar year in which the Contract Year to which such higher Base
Salary is applicable begins. [To illustrate the operation of the foregoing
provisions of this paragraph: If the Board of Directors were to fix a Base
Salary for a Contract Year beginning, say, August 1, 2005 which is higher than
the Minimum Base Salary for that Contract Year, then June 2005 would become the
base month for the purposes of making the Consumer Price Index adjustment to
determine the Minimum Base Salary for subsequent Contract Years unless and until
the Board of Directors were to fix a Base Salary higher than the Minimum Base
Salary for a subsequent Contract Year.]
     (b) Bonus Compensation. As used herein, the term “Bonus Plan” means the
Pall Corporation Executive Incentive Bonus Plan adopted by the Compensation
Committee of the Board of Directors of the Company on October 16, 2003, approved
by shareholders at the annual meeting of shareholders on November 19, 2003 and
amended by the Compensation Committee on July 19, 2004, a copy of which is
annexed hereto and incorporated herein by reference. Words and terms used herein
with initial capital letters and not defined herein are used herein as defined
in the Bonus Plan. With respect to each Fiscal Year of the Company falling in
whole or in part within the Term of Employment beginning with the Fiscal Year
ending on the Saturday nearest to the 31st day of the month of July next
following the Term Commencement Date, Executive shall be entitled to receive a
Bonus pursuant to this Agreement in an amount determined in accordance with and
subject to all of the terms of the Bonus Plan.

- 3 -



--------------------------------------------------------------------------------



 



     For purposes of determining the amount of the Bonus payable to Executive
for any Fiscal Year as provided in this §3(b) (the “Plan Bonus”), Executive’s
Target Bonus Percentage shall be 105% of her Base Salary for such Fiscal Year.
     (c) Fringe Benefits and Perquisites. During the Term of Employment,
Executive shall enjoy the customary perquisites of office, including, but not
limited to, office space and furnishings, secretarial services, expense
reimbursements and any similar emoluments customarily afforded to senior
executive officers of the Company at the same level as Executive. Executive
shall also be entitled to receive or participate in all “fringe benefits” and
employee benefit plans provided or made available by the Company to its
executives or management personnel generally (such as, but not limited to, group
hospitalization, medical, life and disability insurance, and pension,
retirement, profit-sharing and stock option or purchase plans), at such time and
on such terms and conditions as each such plan provides.
     (d) Vacations. Executive shall be entitled each year to a vacation or
vacations in accordance with the policies of the Company as determined by the
Board or by an authorized senior officer of the Company from time to time. The
Company shall not pay Executive any additional compensation for any vacation
time not used by Executive.

         
 
  §4. Termination by Reason of Disability, Death, Retirement or Change in
Control.

     (a) Disability or Death. If, during the Term of Employment, Executive, by
reason of physical or mental disability, is incapable of performing her
principal duties hereunder for an aggregate of 130 working days out of any
period of twelve consecutive months, the Company at its option may terminate the
Term of Employment effective immediately by notice to Executive given within
90 days after the end of such twelve-month period. If Executive shall die during
the Term of Employment or if the Company terminates the Term of Employment
pursuant to the immediately preceding sentence by reason of Executive’s
disability, the Company shall pay to Executive, or to Executive’s legal
representatives, or in accordance with a direction given by Executive to the
Company in writing, the following: (i) Executive’s Base Salary to the end of the
month in which such death or termination for disability occurs and any Plan
Bonus or pro rata portion thereof that Executive is entitled to receive in
accordance with §3(b) hereof and (ii) for each month in the period from the end
of the month in which such death or termination for disability occurs until the
earlier of (x) the first anniversary of the date of death or termination and
(y) the date on which the Term of Employment would have ended but for such death
or

- 4 -



--------------------------------------------------------------------------------



 



termination for disability, monthly payments of an amount equal to 1/12th of
102.5% of the annual rate of Base Salary in effect for Executive immediately
prior to the date on which Executive’s death or termination for disability
occurs (such 102.5% being comprised of one-half of such Base Salary and one-half
of Executive’s Target Bonus Percentage set forth in §3 (b) hereof).
     (b) Retirement. (i) The Term of Employment shall end automatically, without
action by either party, on Executive’s 65th birthday unless, prior to such
birthday, Executive and the Company have agreed in writing that the Term of
Employment shall continue past such 65th birthday. In the latter event, unless
the parties have agreed otherwise, the Term of Employment shall be automatically
renewed and extended each year, as of Executive’s birthday, for an additional
one-year term, unless either party has given a Non-Renewal Notice. A Non-Renewal
Notice shall be effective as of Executive’s ensuing birthday only if given not
less than 60 days before such birthday, and shall state that the party giving
such notice elects that this Agreement shall not automatically renew itself
further, with the result that the Term of Employment shall end on Executive’s
ensuing birthday.
          (ii) If the Term of Employment ends pursuant to this §4(b) by reason
of a notice given by either party as herein permitted or automatically at age 65
or any subsequent birthday, the Company shall pay to Executive, or to another
payee specified by Executive to the Company in writing, (i) Executive’s Base
Salary prorated to the date on which the Term of Employment ends and (ii) any
Plan Bonus or pro rata portion thereof that Executive is entitled to receive in
accordance with §3(b) hereof.
          (iii) Anything hereinabove to the contrary notwithstanding, if any
provision of this §4(b) violates federal or applicable state law relating to
discrimination on account of age, such provision shall be deemed modified or
suspended to the extent necessary to eliminate such violation of law. If at a
later date, by reason of changed circumstances or otherwise, the enforcement of
such provision as set forth herein would no longer constitute a violation of
law, then it shall be enforced in accordance with its terms as set forth herein.
     (c) Change in Control. In the event of a Change in Control (as defined in
the Bonus Plan), Executive shall have the right to terminate the Term of
Employment, by notice to the Company given at any time after such Change in
Control, effective on the date specified in such notice, which date shall not be
more than (but can be less than) one year after the giving of such notice.

- 5 -



--------------------------------------------------------------------------------



 



     §5. Covenant Not to Compete.
     For a period of eighteen months after the end of the Term of Employment if
the Term of Employment is terminated by notice to the Company given by Executive
under §1 or §4 hereof, or for a period of twelve months after the end of the
Term of Employment if the Term of Employment is terminated by notice to
Executive given by the Company under § 1 or §4 hereof or terminates under §4 by
reason of Executive’s attaining the age of 65, Executive shall not render
services to any corporation, individual or other entity engaged in any activity,
or herself engage directly or indirectly in any activity, which is competitive
to any material extent with the business of the Company or any of its
subsidiaries, provided, however, that if the Company terminates under §1
following a Change in Control (as defined in the Bonus Plan), the foregoing
covenant not to compete shall not apply.
     §6. Company’s Right to Injunctive Relief.
     Executive acknowledges that her services to the Company are of a unique
character, which gives them a peculiar value to the Company, the loss of which
cannot be reasonably or adequately compensated in damages in an action at law,
and that therefore, in addition to any other remedy which the Company may have
at law or in equity, the Company shall be entitled to injunctive relief for a
breach of this Agreement by Executive.
     §7. Inventions and Patents.
     All inventions, ideas, concepts, processes, discoveries, improvements and
trademarks (hereinafter collectively referred to as intangible rights), whether
patentable or registrable or not, which are conceived, made, invented or
suggested either by Executive alone or by Executive in collaboration with others
during the Term of Employment, and whether or not during regular working hours,
shall be disclosed to the Company and shall be the sole and exclusive property
of the Company. If the Company deems that any of such intangible rights are
patentable or otherwise registrable under any federal, state or foreign law,
Executive, at the expense of the Company, shall execute all documents and do all
things necessary or proper to obtain patents and/or registrations and to vest
the Company with full title thereto.

- 6 -



--------------------------------------------------------------------------------



 



     §8. Trade Secrets and Confidential Information.
     Executive shall not, either directly or indirectly, except as required in
the course of her employment by the Company, disclose or use at any time,
whether during or subsequent to the Term of Employment, any information of a
proprietary nature owned by the Company, including, but not limited to, records,
data, formulae, documents, specifications, inventions, processes, methods and
intangible rights which are acquired by her in the performance of her duties for
the Company and which are of a confidential information or trade secret nature.
All records, files, drawings, documents, equipment and the like, relating to the
Company’s business, which Executive shall prepare, use, construct or observe,
shall be and remain the Company’s sole property. Upon the termination of her
employment or at any time prior thereto upon request by the Company, Executive
shall return to the possession of the Company any materials or copies thereof
involving any confidential information or trade secrets and shall not take any
material or copies thereof from the possession of the Company.
     §9. Mergers and Consolidations; Assignability.
     In the event that the Company, or any entity resulting from any merger or
consolidation referred to in this §9 or which shall be a purchaser or transferee
so referred to, shall at any time be merged or consolidated into or with any
other entity or entities, or in the event that substantially all of the assets
of the Company or any such entity shall be sold or otherwise transferred to
another entity, the provisions of this Agreement shall be binding upon and shall
inure to the benefit of the continuing entity in or the entity resulting from
such merger or consolidation or the entity to which such assets shall be sold or
transferred. Except as provided in the immediately preceding sentence of this
§9, this Agreement shall not be assignable by the Company or by any entity
referred to in such immediately preceding sentence. This Agreement shall not be
assignable by Executive, but in the event of her death, it shall be binding upon
and inure to the benefit of her legal representatives to the extent required to
effectuate the terms hereof.

- 7 -



--------------------------------------------------------------------------------



 



     §10. Captions.
     The captions in this Agreement are not part of the provisions hereof, are
merely for the purpose of reference and shall have no force or effect for any
purpose whatsoever, including the construction of the provisions of this
Agreement, and if any caption is inconsistent with any provisions of this
Agreement, said provisions shall govern.
     §11. Choice of Law.
     This Agreement is made in, and shall be governed by and construed in
accordance with the laws of, the State of New York.
     §12. Entire Contract.
     This instrument contains the entire agreement of the parties on the subject
matter hereof except that the rights of the Company hereunder shall be deemed to
be in addition to and not in substitution for its rights under the Company’s
standard printed form of “Employee’s Secrecy and Invention Agreement” or
“Employee Agreement” if heretofore or hereafter entered into between the parties
hereto so that the making of this Agreement shall not be construed as depriving
the Company of any of its rights or remedies under any such Secrecy and
Invention Agreement or Employee Agreement. This Agreement may not be changed
orally, but only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension or discharge is
sought.
     §13. Notices.
     All notices given hereunder shall be In writing and shall be sent by
registered or certified mail, overnight courier service such as Federal Express
or UPS Next Day Air or delivered by hand, and, if intended for the Company,
shall be addressed to it (if sent by mail or overnight courier service) or
delivered to it (if delivered by hand) at its principal office for the attention
of the Chief Executive Officer of the Company, or at such other address and for
the attention of such other person of which the Company shall have given notice
to Executive in the manner herein provided, and, if intended for Executive,
shall be delivered to her personally or shall be addressed to her (if sent by
mail or overnight delivery service) at her most recent residence address shown
in the Company’s employment records or at such other address or to such designee
of which Executive shall have given notice to the Company in the manner herein
provided. Each such notice shall be deemed to be given on the date on which it
is mailed or delivered to the overnight courier service or, if delivered
personally, on the date so delivered.

- 8 -



--------------------------------------------------------------------------------



 



     §14. Termination of Existing Agreement.
     Any employment agreement between the parties hereto which is in effect on
the date hereof is hereby terminated and replaced and superseded by this
Agreement effective on the Term Commencement Date. All payments, of Base Salary
or otherwise, made by the Company under any such existing agreement with respect
to any period commencing on or after the Term Commencement Date shall be
credited against the corresponding payment obligations of the Company under this
Agreement with respect to such period.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  PALL CORPORATION    
 
           
 
  By:   /s/ Eric Krasnoff
 
Name: Eric Krasnoff    
 
      Title: Chairman & Chief Executive Officer    
 
                EXECUTIVE    
 
                /s/ Mary Ann Bartlett                   Mary Ann Bartlett    

     [Form prepared 2/03]

- 9 -